El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Manuel María Paz fué denunciado porque dueño de un teatro en la ciudad de Mayagüez, celebraba espectáculos sin *814haberse provisto do un permiso ereditivo de haber pagado $2 por uoche, en contravención a cierta ordenanza municipal que así lo establecía.
La corte inferior en grado de apelación lo declaró culpable y le impuso un dollar de multa, consignando en la sen-tencia como fundamento “que el impuesto que cobra el mu-nicipio de Mayagüez al acusado para dar espectáculos pú-blicos en su teatro es una licencia, que puede imponer el mu-nicipio para regularizar los espectáculos públicos dentro de su demarcación territorial, para seguridad y beneficio del público (police power) teniendo el municipio necesidad de gastos de inspección, empleados para la imposición, cobro y efecto de dicha licencia, no estando en conflicto esta imposi-ción con la Ley de Rentas Internas, aprobada en 20 de agosto de 1925 por la Asamblea Legislativa de ‘Puerto Rico. ... ”
La ordenanza presentada y admitida en evidencia en la parte pertinente dice:
“ORDENANZA para fijar el tipo que por concepto de arbitrios debe eobrar el Municipio de Mayagüez, P. R., durante el año fiscal 1923-24 y subsiguientes.
“Por ottanto, el cobro de toda contribución, para que sea equi-tativo, debe ser regulado y sus cuotas impuestas de modo legal y públicamente intervenidas;
“Por tanto, ordénase por la Asamblea Municipal de Mayagüez, Puerto Rico.
“Sección 1. Imponer, como por la presente se impone para el año económico 1923-1924 y años subsiguientes a toda persona, firma, sociedad, corporación u otra forma cualquiera de organización co-mercial o industrial que explote o en lo sucesivo explotare entre los límites jurisdiccionales de la Ciudad y Municipio de Mayagüez, P. R. los siguientes arbitrios:
“Construcción y ocupación de la vía pública.
“DIVERSIONES Y ESPECTÁCULOS PÚBLICOS.
* * # ® ®
“4. Por cada licencia para espectáculos públicos en casas, tea-tros, cines, etc., con fines especulativos, entendiéndose como espec-táculos a los efectos de esta ordenanza cada tanda o exhibición de .película y variedades. . . . $2.00.
*815‘ ‘ Sección 2. — Penalidades.
“Toda infracción a la presente ordenanza por cualquier persona natural o jurídica que se negare a pagar cualquiera de los derechos a que la misma se contrae o que diere informes falsos a los emplea-dos municipales de su propio negocio o el de otras personas, ten-dentes a defraudar el Municipio de Mayagüez, en los derechos que legalmente le corresponden percibir; será penado con multa máxima •de cincuenta dollars o prisión subsidiaria en cárcel por un término no mayor de quince días.”
Sostiene el apelante que la corte inferior cometió mani-fiesto error de derecho al declarar que el impuesto o arbitrio que se trata de cobrar es una licencia que puede imponer el municipio, no estando en conflicto con la sección 99 de la Ley de Rentas Internas, aprobada en agosto 20, 1925 (p. 653).
Las secciones 16 (apartado 25) y 99 de la ley citada pres-criben lo siguiente:
“Sec. 16. — Se cobrará y pagará como impuesto de rentas inter-nas por una sola vez lo siguiente:
“25. lintract-a■ a Jos espectáculos públicos. — Toda persona a cargo de la explotación de un espectáculo público con fines de lucro pa-gará un impuesto de cinco (5) por ciento sobre el montante que produzca lo que se cobre como derecho a entrada a dicho espectáculo público.
“See. 99. — A partir del día en que esta Ley sea aprobada, nin-gún distrito municipal ni otra división administrativa de Puerto-Rico, podrá imponer o recaudar ningún impuesto ni arbitrio local sobre cualquier artículo sujeto a contribución bajo las disposiciones de esta Ley; Disponiéndose, que nada de lo prescrito en esta Ley se entenderá que derogue en todo ni en parte, la Ley No. 26 titu-lada, ‘Para autorizar a los municipios de la Isla de Puerto Rico a imponer y cobrar, en concepto de patentes, una contribución anual para cubrir las atenciones de su presupuesto, y para otros fines, aproba,da el 28 de marzo de 1914; Y disponiéndose, además, que cuando la imposición de una patente esté en conflicto con una con-tribución impuesta de acuerdo con la Ley de Rentas Internas de Puerto Rico y ambas no puedan hacerse efectivas, se entenderá que la contribución impuesta por la Ley de Rentas Internas prevale-•cerá. ’ ’
*816El razonamiento del apelante se contrae a que dispo-niendo la sección 16 en su apartado 25 un impuesto de un cinco (5) por ciento sobro el montante que produzca lo que se cobre como derecho de entrada a los espectáculos públi-cos, tal impuesto no se puede decretar por ningún municipio en virtud de lo dispuesto por la sección 99. Esta última sec-ción indudablemente tuvo por objeto evitar un doble impuesto sobre cualquier artículo sujeto a contribución bajo las dis-posiciones de la misma ley. Por la forma en que aparece impuesto el ai’bitrio por la ordenanza, el municipio carecía de autoridad legislativa para hacerlo, porque disponiendo la misma sección 99 que la Ley No. 26 sobre patentes munici-pales, aprobada en marzo 28, 1914, quedaba en vigor, esta ley es la que especifica cómo debe imponerse y cobrarse la contribución sobre teatros, cinematógrafos y espectáculos pú-blicos, etc., comprendidos en el grupo “A” de la sección 2a. de dicha ley. Por la sección 3 se fija el montante del im-puesto tomando como base el volumen del negocio según se determina claramente por la sección 4. Así es que la con-tribución de $2 por cada espectáculo público en concepto de licencia, conforme prescribe la ordenanza, se aparta entera-mente de lo que se prescribe en la ley 26 de patentes de marzo 28, 1914.
En el caso de Fajardo Development Co. v. Camacho, Comisionado, 35 D.P.R. 358, interpretando la autoridad y forma en que los municipios pueden imponer contribución a un ne-gocio, dijimos lo siguiente: “.... es ley establecida que la facultad de un municipio para imponer una contribución a un negocio o a cualquier elemento del mismo está limitada a la Ley de 1914 y a su forma y que pueden fijarse otras con-tribuciones sobre las ocupaciones, únicamente si no están in-cluidas en la enumeración hecha en dicha Ley de 1914.”

Por lo expuesto, debe revocarse la sentencia apelada y absolverse al acusado.